DETAILED ACTION
Responsive to the Applicant reply filed on 09/07/2022, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 1-11, 15-21, 24, and 28 are pending with claims 1, 15, and 24 being in independent form.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Response to Arguments
The claim amendments and remarks filed by the Applicant on 09/07/2022, have been carefully considered and are responded in the following.

In response to the Applicant arguments, page(s) 10 of the Remarks, regarding the rejection on the ground of obviousness double patenting, the applicant has chosen to hold the rejection in abeyance.  Accordingly, the rejection remains.

In response to the Applicant arguments, page(s) 10, regarding the rejection of claim 2 under 35 U.S.C. 112(b) because of a limitation that lacks sufficient antecedent basis, the amendment has resolved the issue. Therefore, the rejection of claim 2 is withdrawn.

Applicant’s arguments, page(s) 8-9 of the Remarks, with regards to claim 1 being rejected under 35 U.S.C. § 103 have been considered carefully. Applicant’s argument is persuasive.  Therefore, the 103 rejections are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 15-21, 24, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,904,282 B2 (hereinafter “USPAT 282”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of monitoring the policy holder's computer network for cybersecurity threats and determining the risk level.

	Regarding claim 1, USPAT 282 anticipates:
A method comprising: 
receiving, by a processor, input data associated with a computer network at a second time, the second time being different from the first time, the input data corresponding to operational characteristics of the computer network at the second time, the computer network having a cybersecurity risk parameter with a first value on a scale indicative of a cybersecurity risk level of the computer network at a first time (USPAT 282, CLM. 1: receiving input data associated with the computer network at a second time, the second time being different from the first time, the input data corresponding to operational characteristics of the computer network at the second time); 
analyzing, by the processor, the operational characteristics of the computer network using a risk model to determine a second value of the cybersecurity risk parameter at the second time, the risk model including a number of data fields configured to determine a value on the scale indicative of the cybersecurity risk level of the computer network, at least one of the operational characteristics of the computer network from the input data being used in at least one data field of the risk model (USPAT 282, CLM. 1: analyzing the operational characteristics of the computer network using a risk model to determine a second value of the cybersecurity risk parameter at the second time, the risk model including a number of data fields configured to determine a value on the scale indicative of the cybersecurity risk level of the computer network, at least one operational characteristic of the computer network from the input data being used in at least one data field of the risk model); and 
in response to receiving a forecast request from a client portal for a set of cybersecurity controls not present within the computer network, analyzing, by the processor, the operational characteristics of the computer network at the second time modified by assuming the set of cybersecurity controls not present within the computer network is implemented in the computer network using the risk model to determine a forecasted value of the cybersecurity risk parameter for the client portal (USPAT 282, CLM. 3: in response to receiving a forecast request from the client portal for at least one of a set of cybersecurity controls not present within the computer network, to analyze the operational characteristics of the computer network at the second time modified by assuming said at least one of the set of cybersecurity controls not present within the computer network is implemented in the computer network using the risk model to determine a forecasted value of the cybersecurity risk parameter).  
Independent claims 15 and 24 are rejected for the same reason as claim 1, because they each recite the same limitations in similar language.
Regarding dependent claims 2-11, 16-21, and 28 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 17-21 contain limitation(s) invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed in the following.
Each of the following Claim limitations
Claim 17: the cyber risk calculation module is configured to analyze the operational characteristics of the computer network …; 
Claim 18: the business impact module calculates the business impact value based upon asset data from the data storage device…;
Claim 19: the monitoring module configured to monitor a data feed received from a cybersecurity system installed within the computer network for a valid threat alert…;
Claim 19: the display module is configured, … to transmit an alert message via the web-enabled interface to the client portal…;
Claim 20: the monitoring module configured to monitor a data feed received from a cybersecurity system installed within the computer network…;
Claim 21: a cybersecurity risk reduction module configured to select a cybersecurity control from a set of cybersecurity controls not present within the computer network…;
Claim 21: the display module is configured to transmit data concerning the selected cybersecurity control via the web-enabled interface to the client portal for display in the graphical user interface…
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17-21 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the modules are a unit of code that performs a software operation; par. 0068.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1-11, 15-21, 24, and 28 are allowable over prior art for the following reasons:
The closest prior art references as discussed on the record do not disclose the features of “in response to receiving a forecast request from the client portal for at least one of a set of cybersecurity controls not present within the computer network, to analyze the operational characteristics of the computer network at the second time modified by assuming said at least one of the set of cybersecurity controls not present within the computer network is implemented in the computer network using the risk model to determine a forecasted value of the cybersecurity risk parameter and to transmit the forecasted value of the cybersecurity risk parameter to the client portal for display in the graphical user interface” or similar features.” in combination with other limitations recited as specified in independent claims 1, 15, and 24, respectively.  
Therefore, independent claims 1, 15, and 24 are allowable. Dependent claims 2-11, 16-21, and 28 are allowed by virtue of their dependencies on claims 1, 15, and 24, respectively, as they further limit the scope of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Don G Zhao/
Examiner, Art Unit 2493
09/22/2022